Citation Nr: 1532056	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for anxiety disorder, not otherwise specified (NOS).

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD and anxiety disorder NOS, to include mood disorder NOS and dysthymia with agitated mood.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran submitted an original claim for entitlement to service connection for PTSD in April 2009.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2009.  The present claim seeking to reopen the claim for entitlement to service connection for PTSD also specifically named only PTSD as the psychiatric disability for which service connection was being sought.  See VA Form 21-4138, Statement in Support of Claim, received in February 2012.  However, the evidence of record shows that the Veteran has been diagnosed with psychiatric disabilities other than PTSD, to include anxiety disorder NOS, mood disorder NOS, and dysthymia with agitated mood.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

In this decision, the Board reopens and denies the claim for service connection for PTSD, grants service connection for anxiety disorder NOS, and remands the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD and anxiety disorder NOS, to include mood disorder NOS and dysthymia with agitated mood.  Given the differing actions taken on each of those issues, the Board has characterized the claim as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD and anxiety disorder NOS, to include mood disorder NOS and dysthymia with agitated mood is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2009 rating decision denied entitlement to service connection for PTSD, and the Veteran filed a timely notice of disagreement as to the issue; however, following issuance of a corresponding statement of the case, the Veteran did not file a timely substantive appeal as to the issue, and new and material evidence was not submitted as to the issue within the remainder of the one-year appeal period following the June 2009 rating decision.

2.  Evidence received since the June 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  The most probative evidence of record does not reflect a diagnosis of PTSD based on a verified in-service stressor.

4.  The probative evidence of record shows that it is at least as likely as not that the Veteran's anxiety disorder NOS is etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

4.  The criteria for service connection for anxiety disorder NOS are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants reopening of the claim for entitlement to service connection for an acquired psychiatric disability.  The Board also grants service connection for anxiety disorder NOS.  This represents a complete grant of the benefit sought on appeal as to those issues, and is not prejudicial to the Veteran.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as it relates to those issues is deemed to be harmless error, and further discussion of VA's responsibilities is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the reopened claim for entitlement to service connection for PTSD, a letter dated in February 2012, prior to the June 2012 rating decision, informed the Veteran of the factors pertinent to establishing service connection, as well as the factors pertinent to establishing a disability rating and effective date in the event of a grant of service connection for PTSD.

VA has also satisfied its duty to assist the Veteran as to the reopened claim for entitlement to service connection for PTSD.  The Veteran's service records, VA treatment records, and lay statements have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided a VA psychiatric examination in March 2012.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided a written rationale for the conclusion reached that is adequate for decision making purposes.  The Board concludes that the examination is therefore adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Reopening

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied service connection for PTSD in the June 2009 rating decision because, although the Veteran was diagnosed with PTSD, none of his claimed in-service stressors had been verified.  Thus, service connection for PTSD could not be established.  The Veteran was notified of the decision in a letter dated June 22, 2009.  The Veteran filed a timely notice of disagreement as to the rating decision in July 2009, and the RO issued a corresponding statement of the case in March 2010.  The Veteran did not file a timely substantive appeal as to the issue, and new and material evidence was not submitted as to the issue within the remainder of the one-year appeal period following the June 2009 rating decision.  See 38 C.F.R. § 20.202.  Therefore, the June 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final June 2009 rating decision includes the March 2012 VA psychological examination.  In the March 2012 VA examination report, the VA examiner states, "The diagnosis of Anxiety disorder is warranted and is connected to [the Veteran's] service in Vietnam."  As noted above, although the Veteran originally sought service connection only for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, 23 Vet. App. 1, 5 (2009).  Thus, the Veteran's original claim for entitlement to service connection for PTSD also encompassed service connection for all other diagnosed acquired psychiatric disabilities.  The March 2012 VA examiner opined that one of the Veteran's diagnosed acquired psychiatric disabilities is etiologically related to his active service.  The March 2012 VA examination is new because it was not previously considered by VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, namely, the relationship between the Veteran's anxiety disorder NOS and his active service.  Therefore, the Board finds the March 2012 VA examination to be new and material evidence warranting reopening of the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 3.156(a) (2014).


Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

A. PTSD

The Veteran contends that he has PTSD that is causally related to his active service.  The Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, June 2009.  On the VA Form 21-0781, the Veteran reported three in-service stressful experiences.  First, he reported discovering the body of a fellow service member who had committed suicide.  Second, he reported witnessing a Vietnamese civilian being shot in the head by a Korean soldier during an argument over a traffic accident.  Finally, he reported that he ran over a "papason" while driving early in the morning.  The Veteran indicated that he could not remember the name of the fellow service member who committed suicide.

In June 2009, J. Looney, LICSW, submitted a statement describing a number of additional reported in-service stressors.  See VA Form 21-4138, received in June 2009.  Specifically, Mr. Looney noted the Veteran's reports of experiencing mortar attacks, conducting perimeter probes, firing a machine gun toward movement and sound at night, and seeing dismembered bodies being displayed outside the South Vietnamese compound.

A request was made in May 2009 for all pages from the Veteran's personnel file showing participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States.  The RO determined that the personnel records obtained in response to this request did not show that the Veteran engaged in combat.  The Board has reviewed the service personnel records and agrees that they do not show that the Veteran engaged in combat.  Furthermore, the Veteran's DD Form 214 is absent for any indication that the Veteran engaged in combat.

In addition, the RO issued memoranda of formal findings on a lack of information required to verify stressors in connection to the PTSD claim in May and June 2009.  In the memoranda, the RO determined that the descriptions of the claimed in-service stressors were not of sufficient detail that they could be verified, and that an attempt to verify the claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) was therefore not warranted.

In January 2010, the Veteran provided further details as to the location, unit number, and approximate date for the alleged mortar attacks.  See VA Form 21-4138, received in January 2010.  Morning reports were requested based on those further details in an attempt to verify that alleged stressor.  The morning reports did not confirm that the Veteran's unit was attacked with mortars during the timeframe reported.  They also did not confirm the Veteran's alleged stressor that a fellow service member committed suicide.

The Veteran was afforded a VA psychological examination in March 2012.  At the examination the Veteran reported three stressors, all of which had already been reported to VA.  Specifically, he again stated that he discovered the body of a fellow service member who had committed suicide; that he ran over a Vietnamese man while driving in the early morning; and that he saw a Korean soldier shoot a Vietnamese civilian during an argument over a traffic accident.  The VA examiner opined that any of the three stressors would be sufficient to meet the Criterion A for a PTSD diagnosis, but that none were related to the Veteran's fear of hostile military or terrorist activity.  The VA examiner concluded that, although the Veteran may have satisfied the diagnostic criteria for PTSD shortly after returning from Vietnam, he no longer met all of the diagnostic criteria.  Specifically, the Veteran meets Criteria A, C, D, and E, but he does not meet Criterion B, dealing with persistent re-experiencing of a traumatic event.

The Veteran has been seen for psychiatric treatment at a VA facility by T. H. Chase, PA-C.  In April 2009, the Veteran reported to Mr. Chase his claimed in-service stressors, and that he saw combat, enemy fire, or casualties.  Mr. Chase assessed the Veteran with PTSD and provided a treatment plan that included medications.  The assessment of PTSD was not accompanied by a full discussion of the diagnostic criteria for PTSD.  A February 2011 treatment note largely focuses on the Veteran's family relationships, but also indicates that the Veteran "continues to ruminate about Vietnam," and that he was targeted by enemy fire and observed and participated in war death.  The Veteran was seen at several visits from June 2011 through September 2013.  He continued to report difficulties in family relationships, including with his wife and stepdaughter.  A November 2011 notes states "All these family conflicts are the ones which appear to be bothering him more than his war experiences."  A September 2013 note acknowledges that the Veteran "had some traumatic exposures in Vietnam," but states, "His military history is not a major contributor to his everyday life."  At that visit, the Veteran reported a stable mood and "excellent" sleep free from intrusive dreams.  He also denied any acting out behaviors during the day or in his sleep.  The Veteran continued to have a diagnosis for PTSD through September 2013, but at his most recent treatment visit, his PTSD was described as "quiescent."

Although the Veteran has indicated to his treatment providers that he engaged in combat with the enemy, his DD Form 214 does not reflect any awards or decorations indicative of combat, and his service personnel record is absent for evidence showing that he engaged in combat.  The Board concludes that the evidence does not show that the Veteran engaged in combat.  Therefore, the provisions under 38 C.F.R. § 3.304(f)(2) are not applicable to this case.  In addition, the Veteran has not asserted that his stressors are related to being a prisoner of war or to personal assault.  Therefore, the provisions under 38 C.F.R. § 3.304(f)(4)-(5) are not applicable to this case.

A number of in-service stressors that are arguably related to the Veteran's fear of hostile military or terrorist activity have been identified.  Specifically, in his June 2009 statement, Mr. Looney indicated that the Veteran reported experiencing mortar attacks, conducting perimeter probes, and firing a machine gun toward movement and sound at night.  For a stressor related to fear of hostile military or terrorist activity to be a sufficient basis for the grant of service connection for PTSD, it must be consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).  As noted above, morning reports obtained pursuant to the details provided by the Veteran were absent for evidence showing that the Veteran's company was involved in mortar attacks during the dates provided by the Veteran.  Therefore, that stressor is not consistent with the circumstances of the Veteran's service.

As for the claimed in-service stressors of conducting perimeter probes and firing a machine gun toward movement and sound at night, the Veteran's DD Form 214 shows that he had a primary specialty of auto repairman and that he worked as part of a maintenance company.  The DD Form 214 and the service personnel records show that the Veteran had in-country service in the Republic of Vietnam.  Those two reported in-service stressors are generally consistent with places, types, and circumstances of the Veteran's service.  However, the March 2012 VA examiner, a psychologist, found that the Veteran's symptoms do not satisfy the diagnostic criteria for PTSD because the Veteran does not persistently re-experience a traumatic event.  In so finding, the examiner considered the Veteran's overall symptomatology.  Therefore, in essence, the VA examiner found that none of the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.  Accordingly, in view of the evidence of record, the Board finds that even if the claimed in-service stressors of conducting perimeter probes and firing a machine gun toward movement and sound at night are consistent with the circumstances of the Veteran's service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has not confirmed that those stressors are adequate to support a diagnosis of PTSD.  Therefore, the Veteran's claimed stressors related to hostile military or terrorist activity do not constitute a sufficient basis for the grant of service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f)(3).

The Board acknowledges that the Veteran's VA psychiatric treatment provider, Mr. Chase, has provided a diagnosis for PTSD.  However, to the extent that the diagnosis represents Mr. Chase's opinion that the Veteran's claimed stressors are related to fear of hostile military or terrorist activities, that the stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors, the Board notes that Mr. Chase is a physician's assistant, and not a psychiatrist or psychologist.  Therefore, his opinion does not constitute a sufficient basis for the grant of service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f)(3).

In addition, the March 2012 VA examiner specifically considered the Veteran's claimed stressors related to discovering the body of a fellow service member who had committed suicide; running over a Vietnamese man while driving in the early morning; and witnessing a Korean soldier shoot a Vietnamese civilian during an argument over a traffic accident.  The VA examiner determined that those stressors do not involve fear of hostile military or terrorist activity and not adequate to support a diagnosis of PTSD.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  The Board agrees with the VA examiner that the claimed stressors did not involve fear of hostile military or terrorist activity because in each instance the Veteran did not experience actual or threatened death or serious injury, or threat to the physical integrity of the Veteran or others from enemy attack.  The claimed stressors therefore cannot constitute a sufficient basis for the grant of service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f)(3).

Consequently, the Veteran's lay statements alone are not sufficient to establish the Veteran's claimed PTSD stressor.  Rather, other credible supporting evidence that the stressors occurred is necessary.  See 38 C.F.R. § 3.304(f).  In this case, all necessary steps were taken to verify the claimed stressors.  The Veteran reported that he could not remember the name of the fellow service member who committed suicide.  Nevertheless, the RO requested morning reports to determine whether such an incident occurred.  The morning reports did not contain remarks showing such an incident.  The Morning reports also did not show that the Veteran's unit sustained a mortar attack within the range of dates the Veteran provided.  See VA Form 21-3101, dated in March 2010.  The Veteran's service treatment records and service personnel records are absent for reports of these incidents or evidence of any in-service psychiatric complaints.  The Veteran has not submitted any "buddy" statements from fellow service members or other individuals who may have also witnessed the claimed stressors.  Thus, those stressors remain unverified, and the record does not contain, and the Veteran has not submitted, other credible supporting evidence that the stressors occurred.  As such, the claimed stressors cannot constitute a sufficient basis for the grant of service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f).

The Board recognizes that the evidence reflects diagnoses of PTSD, and that the Veteran's VA psychiatric treatment provider, Mr. Chase, has related the Veteran's PTSD to his active service.  However, in this case the Board assigns the most probative value to the March 2012 VA examiner's opinion as to whether the Veteran has PTSD that is related to his active service.

The Board may favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The March 2012 VA examiner reviewed the claims file, examined the Veteran, considered the Veteran's stressors, cited to the records reviewed, and determined that the Veteran's psychological symptomatology does not warrant a diagnosis of PTSD.  The examiner also explained that Criterion B was not met because the Veteran does not persistently re-experience an in-service traumatic event.  In comparison, Mr. Chase noted only that the Veteran reported traumatic in-service events, including that he was targeted by enemy fire and observed and participated in war death, and then provided a diagnosis for PTSD.  Mr. Chase did not indicate whether he had access to the claims file, to include the service treatment records and service personnel records that do not show the Veteran to have engaged in combat.  The opinion was also not as detailed or thorough as the VA examiner's opinion.  The VA examiner discussed the DSM-IV criteria and explained what was not satisfied, including the Criterion B element.  Mr. Chase, on the other hand, was not specific as to how the Veteran met each of the diagnostic criteria for PTSD, or on which in-service stressor the PTSD diagnosis was based.  As explained above, the Board finds the March 2012 VA examiner's opinion to be the most probative as to whether the Veteran has PTSD related to a verified in-service stressor.  The examiner reviewed the entire claims file, cited to the evidence reviewed, and explained the reasoning behind the opinion that the criteria for a diagnosis of PTSD are not met.  As the Board finds that the most probative evidence does not reflect a diagnosis of PTSD related to a verified in-service stressor, service connection for PTSD is not warranted.

The Board recognizes the Veteran's belief that he has PTSD that is related to an in-service stressful event.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim for service connection for PTSD, there is a specific legal requirement that the PTSD be diagnosed in accordance with the DSM-IV.  38 C.F.R. §§ 3.304, 4.125.  The diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD.  Therefore, his statements regarding a diagnosis of PTSD are not considered probative.

In light of the above, service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Anxiety Disorder NOS

The record shows that the Veteran has been diagnosed with anxiety disorder NOS.  Specifically, the March 2012 VA examiner opined that although the Veteran's psychiatric symptoms do not meet the diagnostic criteria for PTSD, they are sufficient to warrant a diagnosis for anxiety disorder NOS.  The diagnosis is consistent with the Veteran's endorsement of anxiety symptoms at the examination.  Thus, the record shows that the Veteran has a current disability of anxiety disorder NOS.

The Veteran's service treatment records are absent for any evidence of an anxiety disorder.  There is no documentation of psychiatric treatment in the service treatment records, and an October 1971 report of separation medical examination shows that the Veteran had a normal psychiatric evaluation upon separation.

However, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection for anxiety disorder NOS is considered under the general provisions of 38 C.F.R. § 3.303, and therefore does not require a corroborated in-service stressor, as is required for service connection for PTSD under 38 C.F.R. § 3.304(f).  In this case, the Veteran has presented statements describing a number of in-service stressful experiences.  The Veteran is competent to report such in-service experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him to be generally credible in this regard as his reporting of the experiences has been substantially consistent in his statements both to VA in pursuit of benefits and to treatment providers in pursuit of treatment.  Moreover, the Veteran's DD Form 214 and service personnel records show that he worked as an auto repairman as part of a maintenance company in the Republic of Vietnam.  Some of the reported stressful experiences occurred while the Veteran was driving, and all occurred while he was in the Republic of Vietnam.  They are therefore generally consistent with the circumstances and conditions of his service.  See 38 U.S.C.A. § 1154(b).

The March 2012 VA examiner stated, "The diagnosis of anxiety disorder is warranted and is connected to [the Veteran's] service in Vietnam."  The Board affords great weight to the VA examiner's statement because it was provided in view of a review of the claims file and a personal examination of the Veteran, and was based on the physician's specialized knowledge.

In summary, the record shows a current diagnosis for anxiety disorder NOS.  In addition, the record shows that the Veteran's anxiety disorder NOS is etiologically related to stressful in-service experiences.  The probative evidence of record, namely the March 2012 VA examiner's opinion, establishes that it is at least as likely as not that there is a causal link between the Veteran's active service and his current anxiety disorder NOS.  There is no competent evidence of record that controverts the March 2012 VA examiner's greatly probative opinion.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's anxiety disorder NOS is related to his active service.  Any doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for anxiety disorder NOS is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety disorder NOS is granted.


REMAND

The VA treatment records show that, in addition to PTSD and anxiety disorder NOS, the Veteran has been diagnosed with other acquired psychiatric disabilities, to include mood disorder NOS and dysthymia with agitated mood.  As discussed in the Introduction, the scope of the appeal has been expanded to include all diagnosed acquired psychiatric disabilities.  See Clemons, 23 Vet. App. at 5.  The March 2012 VA examiner provided opinions only as to the Veteran's anxiety disorder NOS and possible PTSD.  Because the March 2012 VA examiner did not offer an opinion as to the likely etiology of all of the Veteran's diagnosed acquired psychiatric disabilities, the opinion is inadequate, and the matter must be remanded so that an adequate VA opinion may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of any diagnosed acquired psychiatric disability other than PTSD and anxiety disorder NOS, to include mood disorder NOS and dysthymia with agitated mood.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following:

a.  Provide a diagnosis for any acquired psychiatric disability other than PTSD and anxiety disorder NOS.  If the examiner disagrees with a diagnosis provided in the medical record, the examiner must explain why the diagnosis is not warranted.

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability other than PTSD and anxiety disorder NOS was caused by or is otherwise related to the Veteran's active service. 

All opinions provided must be supported by a clear and full rationale.
 
2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


